Citation Nr: 0828990	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  98-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to service-connected ankle disabilities.

2.  Entitlement to service connection for a bilateral knee 
disorder secondary to service-connected ankle disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The veteran appeared at a Travel Board hearing in May 1999 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

In a January 2004 decision, the Board denied the claims on 
appeal, and the veteran appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
February 2005, the veteran, through his attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion For 
Remand (Motion).  In an Order dated also dated in February 
2005, the Court granted the Motion, vacated the January 2004 
Board decision, and remanded the case to the Board for 
further appellate review consistent with the Motion.  In 
compliance with the Court's remand, the Board remanded the 
case to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for full compliance with the 2001 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  AMC completed 
the development needed to comply with the prior remand, 
granted service connection for the bilateral hip disorder, 
continued to deny the remaining two claims, and returned the 
case to the Board for further appellate review.

As just noted, a June 2007 rating decision granted service 
connection for a right and left hip disorder secondary to the 
service-connected bilateral ankle disability and assigned 
initial evaluations of 10 percent for each hip, effective 
November 2006.  The claims file contains no indication of a 
timely Notice of Disagreement with either the initial rating 
or the effective date.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  Thus, that issue 
has been resolved, and it is no longer before the Board.  
38 C.F.R. § 20.200 (2007).
 
The Board notes the veteran's representative, in the August 
2007 Informal Hearing Presentation, argues for an increased 
rating for the bilateral ankle disability.  That issue was 
resolved in a 2001 Board decision, and it was not addressed 
in the Board's 2004 decision or the veteran's appeal.  In 
light of the representative's assertion, however, the Board 
deems it an informal claim for an increased rating.  The 
Board also notes the veteran's submission for a total 
disability evaluation on the basis of individual 
unemployability.  These issues have not been considered by 
the RO, much less denied and timely appealed to the Board; 
so, they are referred to the RO for appropriate action, as 
the Board does not currently have jurisdiction to consider 
them.  See 38 C.F.R. § 20.200 (2007); Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
an issue not yet adjudicated by the RO).
 

FINDINGS OF FACT

1.  Service connection is in effect for a bilateral ankle 
disability.

2.  The preponderance of the probative evidence indicates 
that a low back disorder is not related to an in-service 
disease or injury, or a service-connected disability.

3.  The preponderance of the probative evidence indicates 
that a bilateral knee disorder is related to a service-
connected disability.




CONCLUSIONS OF LAW

1.  The veteran's low back disorder is not proximately due 
to, the result of, or aggravated by, his service-connected 
bilateral ankle disability.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159(c), 3.310 (2007); § 3.159(b)(1), as amended, 73 Fed. 
Reg. 23,353 (April 30, 2008).

2.  The requirements for service connection for a bilateral 
knee disorder secondary to the service-connected bilateral 
ankle disability are met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159(c), 3.310; § 3.159(b)(1), 
as amended, 73 Fed. Reg. 23,353.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a May 2005 letter issued 
pursuant to the Board's remand, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Naturally, since the letter was issued 
prior to the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the letter did not inform 
the veteran how downstream disability evaluations and 
effective dates are assigned in the event service connection 
is granted and the type evidence which impacts those 
determinations.  The Board notes the veteran was provided 
that information in the May 2006 and June 2007 Supplemental 
Statements of the Case.  This oversight, nonetheless, is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Thus, the statutory notice requirements were substantially 
complied with.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, in that he was provided the 
opportunity to present pertinent evidence and testimony.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Further, 
as noted above, the claim was readjudicated on a de novo 
basis.  In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

The Board notes the veteran's June 2007 letter, wherein he 
asserts VA has not considered all of the evidence applicable 
to his claims.  The Board has reviewed all the evidence in 
the veteran's claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Bilateral Knee disorder.  Medical records associated with the 
claims file note the veteran's long history of bilateral knee 
pain.  It was not until late 2005 or early 2006, however, 
that there was medical evidence of an underlying disorder 
associated with the pain; specifically, bilateral meniscus 
tears.  As noted in the Introduction, the Board initially 
remanded the case for an examination and nexus opinion by an 
orthopedist.  The December 2006 VA examination report notes 
that, following a comprehensive review of the claims file and 
examination of the veteran, the examiner opined it was less 
likely than so (less than a 50-50 probability) the veteran's 
bilateral meniscus tears were causally linked to his service-
connected bilateral ankle disability.  He further noted that 
the veteran's current and past symptoms, however, were most 
likely due to patellofemoral pain syndrome-the absence of X-
ray findings notwithstanding.  After further noting that 
abnormal biomechanics could worsen knee pain secondary to 
changes in foot orthoses, the examiner opined it was as 
likely as not the veteran's patellofemoral pain syndrome was 
causally linked to the bilateral ankle disability.  Thus, 
further discussion of this issue would serve no useful 
purpose.  The benefit sought on appeal is granted.  38 C.F.R. 
§ 3.310.

Low back disorder.  Service treatment records of September 
1962 note the veteran's report that, while serving in 
Okinawa, Japan, he fell into a binjo ditch and sustained 
injury to his ankles.  The veteran made no report or 
complaint related to his back, and the examinations 
commensurate with his admissions for treatment revealed no 
evidence any back pathology.  Neither is there any evidence 
of any degenerative disease related to his back within one 
year of his separation from active service.  Thus, there is 
no factual basis for service connection on a presumptive 
base.  See 38 C.F.R. §§ 3.307, 3.309(a).  This is merely an 
ancillary finding, however, as the probative evidence of 
record shows the veteran to have consistently relied on the 
impact of his bilateral ankle injury residuals as the basis 
for his claim.

Opinions of the veteran's private providers support his claim 
but, on close scrutiny-as discussed below, the Board finds 
the VA examiner's opinion to garner the greater weight.

June 1998 records of Vanessa Anderson, D.C., note her 
examination of the veteran revealed low back pain related to 
a spondylolisthesis at L5-S1.  She also noted that it was "a 
possibility" the spondylolisthesis was traumatic and caused 
by the "jump from the aircraft" by which he also injured 
his ankles.

A September 1999 report of Thomas A. Brozovich, D.C., notes 
his examination of the veteran.  He notes the veteran's 
history as having sustained ankle injuries secondary to his 
jumping into a ditch.  The veteran told him that he had 
altered his gait so much over the years to accommodate his 
disability that he had experienced irritation to both hips, 
both knees, and his back.  Dr. Brozovich's diagnoses included 
degenerative disc disease primarily at L5-S1, facet arthrosis 
at L4 through S1 with degenerative spondylolisthesis of L5, 
and pelvic unleveling with list of the lumbar spine to the 
right.  He opined that all of the veteran's diagnosed 
disabilities were directly related to the injury he sustained 
in September 1962 during his active service.

In a September 2001 report to VA prepared at the veteran's 
request, Dr. Brozovich opined the degenerative process 
ongoing in the veteran's back was 100 percent due to his 
initial injury.  His rationale was that it is readily 
accepted in the health care profession that injuries which 
cause disturbance to the normal gait will undoubtedly cause 
an acceleration in the degenerative process of the weight 
bearing areas in the lower extremities and spinal region.  He 
further noted the fact that the back was not directly injured 
in the original injury did not reduce the causes of effects 
on the degenerative process of the back and other areas.  
Without the original injury, he opined, the veteran's back 
would not have degenerated at the rate it has.

An August 2006 report of Pam Davis, M.D., notes her 
assessment of the veteran's ankle disability and her generic 
note to the effect that persistent gait alteration secondary 
to ankle pain is known to cause knee and spine arthritis.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  
Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

The December 2006 VA examination report notes the examiner 
conducted a comprehensive review of the claims file as part 
of his examination of the veteran.  He noted that the veteran 
reported his back disorder started at the time of his initial 
injury, but the examiner noted the service treatment records 
showed no complaints of or examination for back pain.  The 
examiner observed that, while degenerative disc disease of 
the lumbar spine can result from occupational injuries, 
obesity, and poor posture, it was unlikely to be secondary to 
injury to the ankles.  Thus, while the VA examiner opined 
there was a causal link between the veteran's bilateral hip 
and knee disorders and his altered biomechanics secondary to 
his bilateral ankle disability, he rejected a link between 
the veteran's altered gait mechanics and his back.

While the veteran's private physician and two chiropractors 
examined and treated him, there ultimate nexus opinion is 
more generalized than analytic-specific to the veteran's 
individual disability picture.  Dr. Anderson and Dr. 
Brozovich-primarily in his 1999 report, only provided a 
general medical principle to support their respective 
opinions.  Further, Dr. Anderson's opinion extended only to a 
"possibility."  A "possible" causal link, is no more 
definitive than "may be attributed."  Either is tentative, 
as such language does not rise to the level of probable.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
expressed in terms of "may" also implies "may" or "may 
not"' and are speculative); see also Bostain v. West, 11 
Vet. App. 124, 127-28 (1998).

Dr. Brozovich's 2001 report is more specific-only as 
compared to his 1999 report, but it is still restricted to 
the veteran's history as provided by him and Dr. Brozovich's 
relatively short-term treatment relationship.  Dr. Davis 
provided no specific rationale whatsoever for her opinion, 
other than her notation of the general medical statement 
about the possible impact of an altered gait.  Further, there 
is no indication either provider reviewed the entire claims 
file as did the VA examiner.  This factor in and of itself 
diminishes the probative value of their medical opinions.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 
(citing Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992) 
("Board's task includes determining the credibility of 
evidence).  Further, the VA examiner provided an explanation 
of biomechanics, i.e., altered gait, and how they 
specifically applied to the veteran's bilateral ankle 
disability.  In light of the greater weight the Board accords 
the VA examiner's opinion, the evidence is not in equipoise.  
Instead, the preponderance of the evidence is against the 
claim as concerns the veteran's back, and the Board is 
constrained to deny the back claim.  38 C.F.R. § 3.310.  The 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's back claim, however, the doctrine is 
not for application.  Schoolman v. West, 12 Vet. App. 307, 
311 (1999).


ORDER

Entitlement to service connection for a low back disorder 
secondary to service-connected ankle disabilities is denied.

Entitlement to service connection for a bilateral knee 
disorder secondary to service-connected ankle disabilities is 
granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


